IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 SHEILA MURPHY,                             : No. 43 WM 2018
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 ALLEGHENY COUNTY COURT OF                  :
 COMMON PLEAS CIVIL CALENDAR                :
 CONTROL,                                   :
                                            :
                     Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the “Emergency Petition for Writ of Mandamus to Compel For

A Jury Trial” is DENIED.